Case: 17-11535      Document: 00514584763         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-11535
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                         August 3, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

LUIS DELPRADO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:17-CR-233-1


Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Luis Delprado pleaded guilty to being a felon in possession of a firearm,
in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and was sentenced to 51
months of imprisonment to be followed by three years of supervised release.
He argues that the district court plainly erred in determining that his Texas
aggravated robbery conviction is a crime of violence as defined in U.S.S.G.
§ 4B1.2 for purposes of determining his base offense level under U.S.S.G.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-11535    Document: 00514584763    Page: 2   Date Filed: 08/03/2018


                                No. 17-11535

§ 2K2.1(a)(4)(A). Delprado asserts that the offense of Texas robbery is broader
than the generic definition of robbery and does not have the use of force as an
element of the offense.
      The Government has filed an unopposed motion for summary
affirmance, asserting that the argument is foreclosed.     Delprado correctly
concedes that his argument is foreclosed by United States v. Santiesteban-
Hernandez, 469 F.3d 376, 380-81 (5th Cir. 2006), overruled on other grounds
by United States v. Rodriguez, 711 F.3d 541, 547-63 (5th Cir. 2013) (en banc).
He raises the issue only to preserve it for further review; thus, summary
affirmance is appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d
1158, 1162 (5th Cir. 1969).
      Accordingly, the Government’s motion for summary affirmance is
GRANTED, the Government’s alternative motion for an extension of time to
file a brief is DENIED, and the judgment of the district court is AFFIRMED.




                                      2